

InforMedix, Inc.
Georgetowne Office Park
5880 Hubbard Drive
Rockville, MD 20852-4821
Tel: 301-984-1566 Fax: 301-984-9096






September 28, 2006         






Harry M. Stokes
3326 Governor Carroll Court
Ellicott City, MD 21043






 Employment Agreement


Dear Harry:


We are delighted to extend to you this offer of employment as Senior Vice
President and Chief Financial Officer for InforMedix, Inc. You will be a highly
valued member of our management team and we look forward to a long and
prosperous employment relationship.


Under this new relationship, you will assume the roles and responsibilities of
Senior Vice President and Chief Financial Officer. You will be entitled to
participate in all benefit plans that the company makes available to its
employees subject to the terms of those plans. The terms of your employment are
summarized below.


Please review the following terms of our employment offer and acknowledge your
acceptance by signing a copy of this letter and returning it to me. We are
looking forward to your official starting date on October 1, 2006.


Base Salary:
$180,000 Base for first year, then reviewed by Compensation Committee, paid
twice a month with standard payroll deductions
 
Bonuses:
Beginning with calendar year 2007, eligible for a $20,000 cash bonus as
determined by the Compensation Committee of the Board such that a piece shall be
based upon Company financial performance, and a second piece shall be a
discretionary component based upon personal performance. (Or supplemental stock
options during periods of tight cash flow). This $20,000 shall represent the
total of both parts of the bonus.
 

 

--------------------------------------------------------------------------------


 
 

 
If Company has a successful year beyond the goals set by the Board, as
determined by the Board of Directors, the bonus may be increased consistent with
the relative level of responsibility of this position as compared to the other
members of the company’s senior management.
   
Equity (Stock Options):
Assuming you remain employed upon the date the Board approves an expansion of
the InforMedix Stock Option Plan as soon as is practicable, the Board will grant
you an option under the Stock Option Plan to purchase shares representing 1.2%
of the issued and outstanding shares on a fully diluted basis post current PIPE
offering with Basic Investors. These may be qualified or non-qualified options
as determined by the Board. The exercise price shall be determined by the Board
of Directors and shall be sensitive to the stock value of the Company’s common
stock as of October 3rd consistent with SEC regulations and prudent business
judgment. Of those option shares, 50% shall vest in three equal installments at
the end of the first, second and third years of your employment; and 50% will
vest based upon the Company achieving financial targets established by the
Compensation Committee of the Board. This option grant may be increased at a
later date to a total number of shares equal to a total of 1.5% of the issued
and outstanding shares referenced above, based upon exceptional performance as
determined by the CEO and the Compensation Committee of the Board.
 
In the event the company is acquired by another company by virtue of merger or
asset sale, 25% of the unvested granted options would immediately vest. The
remaining 75% of the unvested granted options will be substitute options
provided by the acquiring company, or terminated subject to other compensation,
based upon a reasonable decision of the Board of Directors.
 
The terms and conditions of the Company’s Stock Option Plan shall govern these
option awards.
 
Term and Termination
Employment shall commence on October 1, 2006. Employee hereby agrees and
understands that no compensation shall be paid him until the Company closes on
the Minimum Financing of $500,000. Following that closing, the Company will
remit the salary that otherwise would have been paid as of October 1, 2006
through the closing and shall pay base salary in due course following that
close. Term of the Agreement shall be three years, subject to termination
without cause, by either party, on ten days notice. The following severance
package will be available if the Company terminates the Agreement without cause:
 
Employed less than one year - one month severance
 
Between one year and two years - two months severance
 
Termination after two years - three months severance
 
The above termination packages shall be conditioned upon the Company raising
$2,000,000 or such lesser amount as approved by the Board.
 
For termination for cause, or Employee’s termination without cause, there shall
be no severance paid. “Cause” shall be determined by the Board of Directors
 
Title:
Senior Vice President & Chief Financial Officer. Reports to CEO and Board of
Directors
 
 
Additional Benefits:
 
Medical & Dental Coverage:
Company shall pay for individual medical coverage with a PPO program with a well
recognized carrier such as Aetna, Blue Cross, etc. (or similar coverage as
provided for other members of senior management team) once this is established
for the Company. In the interim Employee will receive monthly payments of $415
toward self-purchase of health insurance. Once the Company has a Plan, employee
may purchase family coverage using pre-tax dollars.
 
Vacation:
3 weeks per year for the first year commencing October 1, 2006, then 4 weeks per
year thereafter. In addition the Company recognizes New Years Day, Memorial Day,
July Fourth, Labor Day, Thanksgiving and Christmas Day holidays.
 
Due to hours required Employee will have the ability to carry-over unused time
up to one week per year from the prior year (or receive equivalent
compensation).
 
Payment of accrued vacation shall be based upon the Company’s policy at the time
of termination.
 
Expense Reimbursements:
Normal and reasonable business related expenses, including travel (away from the
company’s offices), entertainment, cell-phone, and other incidental business
related expenses would be fully reimbursed.





--------------------------------------------------------------------------------





Other/Future Benefits:
Eligible to receive other employment benefits that are generally made available
to senior management, subject to approval by the Board of Directors.
 
Confidentiality:
Employee agrees to enter into the Agreement on Confidentiality, Ownership of
Works, Non Solicitation and Non Competition, etc., attached as Appendix A.







This Letter Agreement constitutes the Legal Contract between you and the Company
governing the terms of your Employment. Please acknowledge your agreement to
these terms by executing the Agreement below.

     
Sincerely,
         
/s/ Bruce A Kehr, MD
 
Bruce A Kehr, MD
 
Chairman and CEO







So Agreed:  /s/ Harry
Stokes                                                         
                Harry Stokes     Date


--------------------------------------------------------------------------------



Appendix A


EMPLOYEE CONFIDENTIALITY AGREEMENT
 
In consideration for the agreement of InforMedix Holdings, Inc. ("InforMedix")
to employ me and as a condition to my continued employment by InforMedix, I
hereby agree as follows:
 
Nondisclosure of Proprietary Information
 
Both during and after the term of this Agreement, I agree to preserve and
protect the confidentiality of Proprietary Information. In addition, I will not
(i) disclose or disseminate Proprietary Information to any third party,
including employees of InforMedix without a need to know, or (ii) use
Proprietary Information for my own benefit or for the benefit of any third
Party. If I receive information with uncertain confidentiality, I agree to treat
the information as Proprietary Information until management has verified to me
that such information is neither confidential nor proprietary.
 
Definition of Proprietary Information
 
Proprietary Information is defined as information regarding the InforMedix's
current and planned business activities, including (i) information which relates
to InforMedix's actual or anticipated products, software, research, inventions,
processes, techniques, designs or other technical data, (ii) information
regarding administrative, financial or marketing activities of InforMedix, (iii)
information received from or concerning InforMedix clients and other third
parties, including but not limited to any client or other third party
information disclosed to InforMedix under an agreement of confidentiality and
(iv) any materials or documents containing any of the above information.
Proprietary Information does not include information which is or becomes
publicly available without a breach of this Agreement by me.
 
Return of Proprietary Information
 
Upon termination of my employment with InforMedix, I agree to deliver to
InforMedix all documents and other tangibles (including diskettes and other
storage media) containing Proprietary Information.
 
Ownership of Works
 
During the time I am employed by InforMedix, InforMedix shall own all rights,
including all trade secrets and copyrights, in and to the following works
created by me whether created on InforMedix premises or at some other location:
(i) works which relate to or are derived from the actual or anticipated business
of InforMedix and (ii) works which result from or are derived from any task
assigned to me or work performed by me for InforMedix (collectively, the
"Works"). InforMedix shall own such Works even if created outside normal working
hours and regardless of whether my own equipment or InforMedix equipment was
used to create the Works. Such Works shall include program codes and
documentation. To the extent that any such Works do not qualify as works made
for hire under U.S. copyright law, this Agreement will constitute an irrevocable
assignment by me to InforMedix of the ownership of, and all rights of copyright
in, such Works. I agree to give InforMedix or its designees all assistance
reasonably required to perfect such rights.
 


--------------------------------------------------------------------------------





 
Inventions
 
If I individually or jointly make or conceive of any invention, technique,
process, or other know-how, whether patentable or not, in the course of
performing services for InforMedix, which relates in any manner to the actual or
anticipated business of InforMedix or results from any task assigned to me or
work performed by me for InforMedix (collectively, "Inventions"), I will and
hereby do assign to InforMedix my entire right, title and interest in such
Inventions. I will disclose any such Inventions to an officer of InforMedix and
will, upon request, promptly sign a specific assignment of title to InforMedix,
and do anything else reasonably necessary to enable InforMedix to secure patent,
trade secret or any other proprietary rights in the United States or foreign
countries. Any Inventions I have made or conceived before my employment with
InforMedix are listed and described below. These items are excluded from this
Agreement.
 
Other Individual Projects
 
I understand that I may continue to work on, and retain rights to, projects of
my own interest outside of InforMedix which do not in any way compete or
conflict with the current or planned business of InforMedix provided that (i)
they do not fall under the paragraphs titled "Ownership of Works" or
"Inventions" above; and (ii) they do not interfere in any way with my time at
work or duties for InforMedix. I understand that I am not permitted to engage in
any outside business activities while employed by InforMedix which compete with
or conflict with the current or planned business of InforMedix.
 
Representations and Warranties
 
I represent and warrant that (i) I am able to enter into this Agreement and that
such ability is not limited or restricted by any agreements between me and any
third party; (ii) I will not disclose to InforMedix or its clients, or induce
InforMedix to use or disclose, any proprietary information belonging to others,
except with the written permission of the owner of such information; and (iii)
any information, materials or products I develop for, or any advice I provide
to, InforMedix will not rely or in any way be based upon confidential or
proprietary information obtained by me from sources other than InforMedix.
 
Non Solicitation of Employees
 
While performing services for InforMedix and for a period of one year after any
termination of my employment with InforMedix, I will not hire or attempt, either
directly or indirectly, to induce or attempt to influence any employee of
InforMedix to leave InforMedix’s employ.
 


--------------------------------------------------------------------------------





 
Non Solicitation of Clients
 
While performing services for InforMedix and for a period of one year after any
termination of my employment with InforMedix, I will not solicit business or
perform work for any of InforMedix’s clients, either directly or indirectly, for
the benefit of anyone other than InforMedix or participate or assist in any way
in the solicitation of business from or performance of work for any such clients
as an independent contractor or consultant to any other entity unless the
business being solicited or the work being performed is not competitive with the
services and products provided by InforMedix to such clients.
 
Non-Competition
 
Except with the prior written consent of InforMedix, during my employment with
InforMedix and for a period of three years after that employment ends, I will
not directly or indirectly run, operate, control, be employed by, hold an
interest in or participate in the management, operation, ownership or control of
any business if:(a) such business is in competition with InforMedix; and (b) if
such business is conducted, or if its products are licensed, sold or used within
any geographic area served by InforMedix or its distributors, licensees, or
value-added resellers. As used in this section, “business” includes any
corporation, company, association, partnership, limited partnership, or other
entity.
 
Adjustment of Restraints by a Court of Law
 
If the period of time or the geographic scope of any non-competition or
non-solicitation restraint area specified in this Agreement is judged by a court
to be unreasonable, I agree that the time and/or geographic scope for such
restraint will be reduced so that the restraint can be enforced in such area and
for such time as the court decides is reasonable.
 
Need for This Agreement and Remedies
 
I agree that because of the nature of InforMedix’s business, the restrictions
contained in this Agreement are reasonable and necessary in order to protect the
legitimate interests of InforMedix. I further agree that if I violate any
provision of this Agreement relating to Proprietary Information, Works,
non-competition, non-solicitation, or my duty to cooperate in matters relating
to protection of intellectual property, InforMedix will suffer immediate and
irreparable injury. If I violate any of such provisions, I agree that, in
addition to any other remedies that may apply, my strict compliance with this
Agreement should be ordered by a court of competent jurisdiction, and InforMedix
is therefore entitled to preliminary and final injunctive relief to enforce this
Agreement.
 
Governing Law
 
This Agreement will be governed by the laws of Maryland, as such laws are
applied to contracts executed by Maryland residents and without reference to
conflict of law principles.
 


--------------------------------------------------------------------------------





 
Entire Agreement
 
This document constitutes my entire Agreement with InforMedix with respect to
its subject matter, superseding any prior negotiations and agreement. This
Agreement may not be changed in any respect except by a written agreement signed
by both myself and an officer of InforMedix.
 

    /s/ Harry Stokes
Witness
 
Signature
           
Date
 
Print Name
 
             
Date
      InforMedix Holdings, Inc.           /s/ Bruce Kehr     Employee          
Date:    

 
 
Prior inventions to be excluded from this Agreement are listed and briefly
described below:
 
 